 In -the Matter Of COLUMBIA BROADCASTING,SYSTEM,'INC.-and-AMERI_CAN COMMUNICATIONS AssocIATION_(FORMERLY AMERICAN RADIOTELEGRAPHISTS' ASSOCIATION)-'-Case No. R-813.-Decided July 22, 1938Radio Broadcasting Industry-Investigation of Representatives:controversy(concerning representation of employees: rival organizations; substantial doubt-is, tomajoritystatus-Contract:for 5-year period, of which one ;year has.elapsed, no bar to investigation or 'certification of, repiesentatives-Unit Ap=propriate for Collective Bargain ng:all radio broadcasting technicians andengineers of - company; e'xclusife of such `employees at Station KMOX and ofsupervisory- employees; -prior decision of, Board -,_8nding ,local unit inappro-priate; stipulation asto=Election Ordered-,--.-Mr.Mark Lauter,for the Board.Mr. Sol A. Rosenblatt,,ofNew. York City,- for the Company.Mr. Sidney Elliott Cohn,of New ' York City, for 'A, `C. A.Mr. Nathan A. Smyth,'of 'New York City, for A. B. T.Miss Anne E. Freeling,of counselto the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn April 18, 1938, American Communications Association, hereincalledA. C. A., filed with the Regional Director for the SecondRegion (New York City) a petition alleging that a question affectingcommerce had arisen concerning the representation of employees ofColumbia Broadcasting System, Inc., New York City, herein calledthe Company, and requesting an investigation and certification ofrepresentatives pursuant to Section 9 (c) of the National LaborRelations Act, 49 Stat. 449, herein called the Act.'On April 211 The Board,on March 25, 1938, dismissed a petition filed by American Radio Tele-graphists' Association, herein called A R T. A, the predecessors of A C A, for investiga-tion and certification of representatives of Columbia Broadcasting System, Inc., on theground that the bargaining unit asked tot in that petition was not appropriateMatter ofColumbia Broadcasting System, Inc.andAmericanRadioTelegraphists'Association,6 N. L R B. 166.8 N. L. R. B., No. 54.508 DECISIONS AND ORDERS509:and May 20, 1938, A. C. A. - filed amended petitions.On May 6,1938, the National Labor Relations Board, herein called the Board,acting pursuant to Section 9 (c) of the Act and Article III, Section3, of National Labor. Relations Board Rules and Regulations-Se-ries 1, as amended, ordered an investigation and authorized theRegional Director to conduct it and to provide for an appropriatehearing upon due notice.On May 20, 1938, the Regional Directorissued a notice of hearing, copies of which- were duly served uponthe Company, upon A. C. A., upon Associated Broadcast Technicians,herein called A. B.- T., and upon International Brotherhood of Elec-tricalWorkers.Pursuant to the notice, a hearing was held on May26, 1938, at New York City, before Howard Myers, the Trial Exam-iner duly designated by the Board.The Board, the Company,A. C. A., and A. B. T. were represented by counsel and participatedin the hearing.Full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issueswas afforded all parties.2Pursuant to notice, a hearing was held before the Board on June30, 1938, in Washington, D. C., for the purpose of oral argument.At this oral argument the Company was represented by Sol A.Rosenblatt, A. C. A. by Sidney Elliott Cohn, and A. B. T. by SidneyA. Florea.Briefs were thereafter filed by the Company and byA. B. T., which have received due consideration.During the course of the hearing at New York City, the TrialExaminer made several rulings on motions and on objections to theadmission of evidence.The Board has reviewed these rulings andfinds that no prejudicial errors were committed.The rulings arehereby affirmed.During the hearing, A. B. T. moved to strike fromthe record testimony by an organizer of A. C. A. that certain tech-nicians and engineers employed by the Company had in writingstated that they desired A. C. A. as their bargaining representative.The organizer stated that the persons signing the communicationshad requested that their names be kept confidential.The Trial Ex-aminer reserved decision on the motion to strike.We are of theopinion that the testimony is admissible on the issue as to whether anelection is necessary to resolve the question concerning representa-tion.The motion to strike the testimony is, therefore, hereby denied-Upon the entire record in the case, the Board makes the following :2The parties stipulated at the hearing that the record and exhibits in the previous case,should be included as part of the record in this proceeding without precluding in any wagthe right of any party so stipulating to introduce further testimony. 510NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACTI.THE BUSINESS OF THE COMPANYColumbia Broadcasting System,Inc., is aNew York corporationengaged in the business of radio broadcasting,as well as businessincluded in or incidental thereto, such as the management and book-ing of performers and artists for radio broadcasting.The Com-pany owns or leases and operates the following-stations:WEEI-studio in Boston, transmitter in Medford, Massachu-settsWABC-studio in New York City, transmitter in Wayne, NewJerseyWJSV-studio in Washington, D. C., transmitter in, Alex-andria, VirginiaWBT-studio in Charlotte, transmitter in Pineville, NorthCarolinaWKRC-studio and transmitter in Cincinnati, OhioWBBM-studio in Chicago, transmitter in Glenview, IllinoisKMOX-studio in St. Louis, transmitter in Mattesse,MissouriWCCO-studio in Minneapolis, transmitter in Anoka, Minne-sotaKNX-studio in Los Angeles,* transmitter in Van Nuys,CaliforniaThe Company is affiliated with approximately 10 other stations.In addition, it has agreements with stations situated in the UnitedStates and in the Dominion of Canada, which provide that the re-spective stations will accept and broadcast commercial network pro-grams offered to them by the Company. The Company delivers theseprograms over its leased telephone lines to such stations; which thenbroadcast them from their own transmitters.All the stations of theCompany are licensed under the Federal Communications Act.The Company stated that over 90 per cent of the business ithandles movesacrossState lines.The Company admits that it isengaged in interstate commerce.3H. TIIE ORGANIZATIONS INVOLVEDAmerican Communications Association is a labor organization,affiliated with the Committee for Industrial Organization, admittingto its membership radio technicians and engineers employed by theCompany.'This statement of the business of the Company Is Identicalwith thatin the earlierdecision.The parties stipulated at the hearing that this statement is true and accurateand that theCompany is engaged in interstate commerce. DECISIONS AND ORDERS511Associated Broadcast Technicians is an independent labor organi-zation, admitting to its membership radio technicians and engineersemployed by the Company.III.THE QUESTION CONCERNING REPRESENTATIONFor about 4 years the Company has recognized A. B. T. as thebargaining agent for the radio technicians and engineers employedat all the Company's stations throughout the country, except Sta-tionKMOX.4 The Company has negotiated several written con-tracts with A. B. T. concerning wages, hours, and working condi-tions.On June 18, 1937, while negotiations were being conductedbetween the Company and A. B. T. for a new contract, a majority ofthe technicians and engineers employed at Station WABC votedto dissolve their A. B. T. local.At that time there were approxi-mately 80 technicians and engineers employed at Station WABC, in-cluding those at the studio in New York City and at the transmitterinWayne, New Jersey, all of whom had been members of A. B. T.Approximately 60 of these former members of A. B. T. became mem-bers of A. R. T. A. The remaining technicians and engineers at thisstation reorganized the New York local of A. B. T;A. R. T. A.gave the Company written notice that it represented' a' majority ofthe technicians and engineers employed by the Company in the NewYork metropolitan area, which, it contended, was an appropriateunit for the purposes of collective bargaining.The Company, how-ever, continued to negotiate with A. B. T. and, on or about June 28,1937, consummated another written contract on the national-unitbasis.A. B. T., at the time this contract was entered into, repre-sented more than 130 of the 206 technicians and engineers employedby the Company. A. C. A. claims that it now represents a majorityof such employees.The Company at the present time refuses torecognize A. C. A. as the exclusive bargaining representative of thetechnicians and engineers employed by the Company.The contract entered into between the Company and A. B. T. onJune 28, 1937, provides that it shall be in force and effect untilOctober 1, 1942, but that either party may, by written notice on orbefore August 1 of each year after 1937, obtain a reconsideration ofthe terms of the contract.The contract constitutes no bar to aninvestigation or certification of representatives.We do not here passupon the question whether the Board will, during the first year of acontract such as the present one, investigate lnjcl certify representa-tives.However, we are of the opinion that it would be contrary tothe policies and purposes of the Act to refuse to order an election4Foi about 4 years before the Company acquired this station, it had been operating underan agreement with the international Brotherhood of Electrical WorkersThis agreementhad been negotiated jointly by all the broadcasting stations in St Louis,and was continuedin effect after the Company took over the station 512NATIONAL LABOR RELATIONS BOARDor certify representatives on the basis of a contract which has alreadybeen in effect for a period of more than a year.We find that a question has arisen concerning the representation,of employees of the Company.IV.THE EFFECT OF THE QUESTIONCONCERNINGREPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has 'a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andwith foreign countries' and tends to lead to labor disputes burdening'and obstructing commerce and the free flow of commerce.V. THE APPROPRIATE UNITDuring the hearing the parties stipulated that all the radio broad-casting technicians and engineers of the Company, exclusive of suchemployees at Station KMOX and of supervisory employees, constitute an appropriate unit.The Board pointed out in detail, in itsearlier decision, the considerations in favor of a national unit.5In view of those considerations and the stipulations of the parties,,we find that all the radio broadcasting technicians and engineers ofthe Company, exclusive of such employees at Station KMOX and ofsupervisory employees, constitute a unit appropriate for the purposesof collective bargaining and that said unit will insure to the em-ployees of the Company the full benefit of their right to self-organi-zation and collective bargaining, and otherwise effectuate the policiesof the Act.-VI. THE DETERMINATION OF REPRESENTATIVESThe pay roll of the Company of May 28, 1938, contains the names'of 208 technicians and engineers within the unit which we have foundappropriate.The parties stipulated at the hearing that eligibilityto vote should be based on this pay roll if the Board ordered anelection.A. B. T. introduced in evidence dues cards showing a paid-upmembership through May 1938 of more than 120 employees of theCompany. It also submitted more than 120 slips signed by suchemployees during May 1938 designating A. B. T. as bargaining rep-resentative.A. C. A. introduced in evidence about 80 membershipcards of employees of the Company, all of whom are employed atStationWABC or at Station WJSV in Washington, D. C. An or-ganizer of A. C. A. testified that numerous technicians and engineers6 6 N. L R. B. 166. DECISIONS AND ORDERS513employed by the Company at its various other stations had statedorally and in writing that they desired representation by A. C. A.,but that they had requested that their names and communicationsbe kept secret.Under all the circumstances we find that the ques-tion which has arisen concerning the representation of-employees ofthe Company can best be resolved by-the holding of an election bysecret ballot.-Upon the basis of the above findings of fact and upon the entirerecord in this case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre--sentatio n of employees - of Columbia Broadcasting System; Inc.,within the meaning'of Section 9 (c) `and Section.2; (G), and (7),'ofthe National Labor Relations Act.2.All the radio broadcasting technicians a%nd-iifgine-ers of-theCompany, exclusive of such employees 'at- Station- KI1IOX- and ofsupervisory employees, constitute a' unit appropriate for the` pur-poses of collective bargaining, within the meaning of Section 9 (b)of the National Labor Relations- Act:DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-,tionsAct, 49 Stat. 449, and pursuant to Article III, Section 8, ofNational Labor Relations Board Rules and 'Regulations-Series 1,as amended,-it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Columbia Broadcasting System, Inc., an election by secretballot shall be conducted as soon as convenient and beginning aspromptly as practicable after the date of the Direction, in conform-itywith the rules set forth- hereinabove, for the conduct of suchelection, under the direction and supervision of the Regional Directorfor the Second Region, acting in this matter as agent of the NationalLabor Relations Board, and subject to Article III, Section 9, of saidRules and Regulations-Series 1, as amended, among the radiobroadcasting technicians and engineers of Columbia BroadcastingSystem, Inc., who were employed during the pay-roll period ofMay 28, 1938, at all its stations, except KMOX, excluding super-visory, employees and those who quit or were discharged for causebetween such date and date of election, to determine whether theydesire to be represented by American Communications Association,by Associated Broadcast Technicians, or by neither, for the purposesof collective bargaining.